                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )
               Plaintiff,                     )         ORDER (AMENDED)
                                              )
       vs.                                    )
                                              )
Toni Patricia Johnson,                        )         Case No. 1:19-cr-070
                                              )
               Defendant.                     )

       Defendant is charged in an Indictment with two offenses: (1) conspiracy to distribute and

possess with intent to distribute oxycodone in violation of 21 U.S.C. § 846; and (2) distribution of

oxycodone in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). She was ordered detained

following her detention hearing on May 16, 2019. She is presently being housed at the Heart of

America Correctional and Treatment Center in Rugby, North Dakota.

       On June 11, 2019, defendant filed a Motion for Release from Custody to the Parshall

Resource Center Residential Treatment Program. On June 17, 2019, the court held a status

conference with the parties to discuss the motion along with defendant's other treatment options.

At the close of the conference, the court held defendant's motion in abeyance while defendant

explored her other treatment options.

       On June 24, 2018, defendant filed a Motion for Release to The River Source Residential

Treatment Program. Defendant advises that she has been accepted into an inpatient treatment

program at The River Source Integrative Recovery Center’s facility in Arizona City, Arizona. She

requests to be released on June 28, 2019, to travel to and participate in this treatment program. She

has provided the court with her travel itinerary.

       For the reasons discussed at the conference on June 17, 2019, the court GRANTS

                                                    1
defendant's Motion for Release to The River Source Residential Treatment Program (Doc. No. 28).

Defendant's Motion for Release from Custody to the Parshall Resource Center Residential Treatment

Program (Doc. No. 19) is deemed MOOT.

       Defendant shall be released no earlier than 9:00 a.m. on June 28, 2018, to her father, Jimmy

Johnson, for transport to Bismarck, from where she will fly to Arizona. Upon arriving in Arizona,

defendant shall immediately report to The River Source Integrative Recovery Center’s facility in

Arizona City. While on release, defendant shall comply with the following conditions:

       (1)    Defendant shall not violate federal, state, tribal, or local law while on release.

       (2)    Defendant shall appear in court as required and surrender for any sentence imposed.

       (3)    Defendant shall refrain from the use of alcohol; any use or possession of a narcotic

              drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

              unless prescribed by a licensed medical practitioner, and any use of inhalants.

              Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

              Services Officer to verify compliance. Failure or refusal to submit to testing or

              tampering with the collection progress or specimen may be considered the same as

              a positive test.

       (4)    Defendant shall not possess a firearm, destructive device, or other dangerous

              weapon.

       (5)    Defendant shall reside at The River Source Integrative Recovery Center’s facility in

              Arizona City, fully participate in its programming, and comply with all of its rules

              and regulations. Upon her arrival, she shall contact Pretrial Services Officer Baily

              Kruger at (701) 530-2414.


                                                2
(6)    Defendant shall sign all releases of information requested by the Pretrial Services

       Officer so that her progress and participation in treatment may be monitored.

(7)    Upon her discharge from the treatment program, defendant shall immediately return

       Bismarck, North Dakota, and report to the United States Marshal's office with the

       understanding that she shall be detained pending further order of the court.

(8)    At least four days before her discharge, or upon termination from, the inpatient

       program, defendant shall provide the court with her travel itinerary back to North

       Dakota.

IT IS SO ORDERED.

Dated this 26th day of June, 2019
                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                        3
